Title: To Thomas Jefferson from Edmund Searcy, 2 July 1804
From: Searcy, Edmund
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Kentucky, Woodford County July 2nd. 1804,
               
               When I wrote you on the subject of exploring a part of Louisianie, the Red and Arkensas Rivers, being doubtful whether an appointment of that Kind would be made, my letter was not accompanied with any papers shewing my standing as a man of business; I now make free to trouble you with the inclosed Certificate. Should you incline to favour my request, I can if necessary forward to you other and further recommendation; It would give me much satisfaction to receive some information on the Subject.
               I am Sir Your Most Obedient Huml Sert.
               
                  
                     Edmund Searcy
                  
               
            